Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 29, 2016

                                         No. 04-16-00580-CR

                                       IN RE Andrew CLEWIS

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        Relator filed this petition for writ of mandamus on September 13, 2016 complaining the
trial court had failed to rule on a motion requesting clarification of findings of fact related to his
judgment and sentence. Because the trial court has ruled on the motion, Relator’s petition for
writ of mandamus has been rendered moot. Accordingly, this original mandamus proceeding is
DISMISSED AS MOOT.

           It is so ORDERED on September 29, 2016.



                                                         _________________________________
                                                         Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.



                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2005CR9206C, styled State of Texas v. Andre Clewis, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.